TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00400-CV





Marcelyn M. Kagimu, Appellant


v.


Texas Guaranteed Student Loan Corporation, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY

NO. 160,921, HONORABLE ORLINDA L. NARANJO, JUDGE PRESIDING





PER CURIAM

	The trial court signed a summary judgment in favor of appellee Texas Guaranteed
Student Loan Corporation ("TGSLC") on April 4, 1995.  Appellant Marcelyn M. Kagimu did not
file a motion for new trial, so the transcript was due in this Court on June 5, 1995.  Tex. R. App.
P. 54(a).  The time for filing a motion for extension of time to file the transcript expired on June
20, 1995.  Tex. R. App. P. 54(c).  Kagimu filed her first motion for extension of time to file the
transcript on July 14, 1995, twenty-four days after the deadline for filing such a motion had
expired, and filed an amended motion for an extension of time on July 27, 1995.  The transcript
was received by the Clerk of this Court on July 27, 1995.
	TGSLC moves this Court to dismiss the appeal since the transcript was not timely
filed.  This Court has no jurisdiction to consider a late-filed motion to extend time to file.  See
B.D. Click Co. v. Safari Drilling Corp., 638 S.W.2d 860, 862 (Tex. 1982).  Further, in the
absence of a timely-filed motion to extend, this Court has no jurisdiction to consider a transcript
filed after the due date.  Id.
	We grant TGSLC's motion to dismiss, deny Kagimu's amended motion for
extension of time to file the record, and dismiss Kagimu's original motion for extension of time. 
The cause is dismissed for want of jurisdiction.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed for Want of Jurisdiction
Filed:   August 30, 1995
Do Not Publish